DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the long plate spring and the short plate spring are placed such that the long plate spring is engaged with the decorative panel first”. Claim 1 also recites “a locking element mounted on a rear side of the suction grille so that it can slide and configured to be locked with the decorative panel”. Therefore it is unclear which element is engaging or locking with the decorative panel.
For examination purposes, “the long plate spring and the short plate spring are placed such that the long plate spring is engaged with the decorative panel first” is construed as “the long plate spring and the short plate spring are placed such that the long plate spring is engaged with the suction grille first”.
Claims 2-5 are also rejected due to their dependence to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira (JP 04-244529 A) in view of Hollis (US Patent No. 3,907,347).
Regarding claim 1, Akira discloses a ceiling concealed air-conditioning apparatus comprising:
a body (air conditioner 1, Fig. 5a) containing a heat exchanger (see the two heat exchangers outside the fan 6) and a fan (6) and including an opening port at a bottom (an opening of panel 3 which is covered by suction grill 5, Fig. 5b);
a decorative panel (panel 3) disposed below the body, the decorative panel being configured to cover a periphery of the opening port of the body (the panel 3 covers the periphery of the suction grill 5); and
a suction grille (suction grill 5) including, on one edge thereof (top edge of Fig. 4), a rotary shaft (10) that can be attached to the decorative panel (the shaft attaches to the panel 3 to allow a pivot movement of the suction grille 5, see paragraphs 0012-0014 and Fig. 6), the suction grille being configured to cover the opening port of the body so as to allow the opening port to be opened (see Fig. 6), wherein 
the suction grille includes:

Akira fails to disclose a locking element mounted on a rear side of the suction grille so that it can slide and configured to be locked with the decorative panel;
plate springs on respective sides of the locking element perpendicular to a sliding direction of the locking element, the plate springs extending vertically in opposite directions to each other; and
spring supports provided to the suction grille and configured to support both end faces of the respective plate springs at different positions,
the plate springs of the locking element include a long plate spring and a short plate spring having different lengths, and
the long plate spring and the short plate spring are placed such that the long plate spring is engaged with the suction grille first.
Hollis discloses a locking element (locking mechanism in Figs. 1-7 including main bolt 26) so that it can slide (see Figs. 3 and 5) and configured to be locked with the decorative panel (the door is locked when the main bolt 26 is latched in the door frame 12);
plate springs (30) on respective sides of the locking element (on top and bottom sides of the right end of the main bolt 26, Figs. 2 and 7) perpendicular to a sliding direction of the locking element (the springs 30 extend perpendicular to the left and right sliding direction), the plate springs extending vertically in opposite directions to each other (the springs 30 extend from clip 32 in opposite directions); and
spring supports (33-36) provided to the suction grille (when the locking mechanism is provided in Akira, the springs support would be provided to the suction grille 5) and 
the plate springs of the locking element include a long plate spring (section of the spring 30 from clip 32 to support 33 or 35) and a short plate spring (section of the spring 30 from support 33 or 35 to their respective ends) having different lengths (the two sections have different lengths), and
the long plate spring and the short plate spring are placed such that the long plate spring is engaged with the suction grille first (when Hollis is applied in Akira, the locking mechanism is a part of the suction grille 5 and the longer section of the spring 30 engages the main bolt 26 the locking mechanism first).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the detail of the locking element as set forth in claim 1 in Akira as taught by Hollis in order to lock the suction grille 5 to panel 3 and stay in a closed position by simply rotate the suction grille 5 to its closed position.
Regarding claim 2
Regarding claim 3, Akira as modified further discloses wherein the locking element mounted on the suction grille is placed on an edge of the suction grille that extends at right angle from the edge of the suction grille attached to the decorative panel via the rotary shaft (the locking mechanism of Hollis is provided in the bottom edge of grill 5 in Fig. 4 of Akira, the bottom edge is perpendicular with the left and right edges where the shafts 10 are located).
Akira fails to explicitly disclose wherein the locking element mounted on the suction grille is placed on each of edges of the suction grille that extend at right angles from the edge of the suction grille (i.e, Akira in view of Hollis currently has one locking element).
The grill 5 as shown in Fig. 4 Akira appears to be left-right symmetric. Therefore, another catch 16 may be provided on left side of the bottom edge in addition to the catch on the right side. Since the catch 16 is modified to Hollis’ locking mechanism as noted above, the resultant structure may have two locking mechanisms provided on left and right sides of the bottom edge of the grill 5. As a result, the locking element mounted on the suction grille is placed on each of edges of the suction grille (the two locking mechanisms provided on left and right sides the bottom edge) as required in the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the locking element mounted on the suction grille is placed on each of edges of the suction grille that extend at right angles from the edge of the suction grille in Akira in order to provide balanced support at the bottom side so that prevents sagging of the grill 5 at the corners.
Regarding claim 4, Akira as modified further discloses wherein when the locking element slides in a retracting direction away from the decorative panel (see Figs. 3 and 4 .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira (JP 04-244529 A) in view of Hollis (US Patent No. 3,907,347) as applied to claim 1 above, and further in view of Ichimura (JP 2003-122056 A) and Hayashi (JP 2009-299999 A).
Regarding claim 5, Akira as modified further discloses wherein the fan comprises a cross-flow fan (the fan 6 outputs an air flow which crosses the heat exchanger).
Akira fails to disclose the heat exchanger is V-shaped and placed between the fan and the suction grille, a longitudinal direction of the suction grille in a rectangular shape coincides with an axial direction of the cross-flow fan and the locking element is placed on each side of the suction grille in a transverse direction.
Ichimura discloses the heat exchanger is V-shaped (heat exchanger 6 is V-shaped, the V-shaped is understood as having an angle) and placed between the fan and the suction grille (the heat exchanger 6 is placed between fan 15 and grill 4, Fig. 1), a longitudinal direction of the suction grille in a rectangular shape coincides with an axial direction of the cross-flow fan (see Fig. 6).
Note that the relocating and reconfiguring of the fan, heat exchanger and suction grille in Akira as taught by Ichimura may be beneficial to save space dependent on certain installations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the heat exchanger is V-shaped and placed between the fan and the suction grille, a longitudinal direction of the suction grille in a rectangular shape coincides with an axial direction of the cross-flow fan in Akira as taught by Ichimura in order to fit the air-conditioning unit in certain installations.
Hayashi discloses the locking element is placed on each side of the suction grille in a transverse direction (the locking members 30 are provided on horizontal sides of the suction port 22, see Fig. 2).
According to the teaching of Hayashi, the four locking members 30 may be provided to two opposite edges near the four corners to fix the suction port 22. Therefore, as the two shafts 10 are provided near two top corners in Fig. 4 of Akira, Akira in view of Hollis and Hayashi may have two locking mechanisms provided to the left and right edges near the two bottom corners in Fig. 4 of Akira.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the locking element is placed on each side of the suction grille in a transverse direction in Akira as taught by Hayashi in order to provide balanced support at the corners so that prevents sagging of the grill 5 at the corners.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763           

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763